AMENDMENT NO. 3 TO AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST OF VANGUARD MALVERN FUNDS This Amendment No. 3 (the “Amendment”) to the Amended and Restated Agreement and Declaration of Trust of Vanguard Malvern Funds (the “Trust”) amends, effective April 30, 2013 the Amended and Restated Agreement and Declaration of Trust of the Trust dated as of November 19, 2008, as amended (the “Agreement”). By resolutions adopted at a meeting of the Trust’s Board of Trustees (the “Board”) on December 21, 2012, the Board approved this Amendment. Under Article VIII, Section 4 of the Agreement, this Amendment may be executed by a duly authorized officer of the Trust. Whereas , the Trust desires to amend the Agreement to reflect the addition of the following series: Vanguard TIPS Transition Fund; Now, therefore , the Agreement is hereby amended as follows: 1. Schedule A of the Agreement is hereby amended and restated to read in its entirety as set forth on Exhibit 1 to this Amendment. 2. All references in the Agreement to the “Amended Declaration of Trust” or “Declaration of Trust” shall mean the Agreement as amended by this Amendment. 3. Except as specifically amended by this Amendment, the Agreement is hereby confirmed and remains in full force and effect. In Witness Whereof , the undersigned, a duly authorized officer of the Trust, has executed this Amendment as of April _5 _, 2013. VANGUARD MALVERN FUNDS By: /s/ Natalie Bej Name: Natalie Bej Title: Assistant Secretary EXHIBIT 1 TO AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST OF VANGUARD MALVERN FUNDS SCHEDULE A VANGUARD MALVERN FUNDS SERIES AND CLASSES OF THE TRUST SERIES CLASSES Vanguard Capital Value Fund Investor Vanguard Short-Term Inflation-Protected Investor, Admiral, Institutional, ETF Securities Index Fund Vanguard
